458DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1-13 and 16-22 are pending.
	

Response to Arguments
4.	Applicant’s arguments filed on November 19, 2021 have been fully considered and they are persuasive.

Allowable Subject matter
5.	Claims 1-13 and 16-22 are allowed over prior art of record.

Examiner’s Statement of Reasons for Allowance

Independent claims 1, 6, and 11 are allowed in view of the reasons argued by applicant in pages 10-14 of the remarks filed on November 19, 2021. The prior art of record do not teach provisioning instructions for acquiring information for observing a monitored storage and to generate an enforced storage that’s associated with the monitored storage; transmitting a manifest to a BIOS security module that describes the relationship between the monitored and enforced storages; using the manifest to establish a first access policy for the monitored storage and a second access policy for the enforced storage; performing versioning operations on the storages in accordance to their respective policies; and verify the versioning operation to the BIOS security module using a heartbeat. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. The dependent claims, 2-5, 7-10, 11-13 and 16-22 are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
The prior art made of record that was not relied upon but, is considered relevant to applicant’s disclosure.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          



/David J Pearson/Primary Examiner, Art Unit 2438